Appeal from a *914judgment of the County Court of Sullivan County (LaBuda, J.), rendered April 30, 2001, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Following his arrest on charges of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the third degree and executed a waiver of appeal. Pursuant to this plea agreement, defendant agreed to cooperate with the District Attorney’s office and law enforcement officials investigating other individuals suspected of drug-related activities. In exchange for his release from jail and his satisfactory cooperation, defendant’s conviction would be reduced to criminal possession of a controlled substance in the fifth degree for which he would be sentenced to a minimum prison term of 2 to 4 years and a maximum term of SVa to 7 years. Defendant entered into this cooperation agreement with the knowledge that if he failed to comply with its terms, his conviction would not be reduced and he would be sentenced as a second felony offender to a minimum prison term of 4V2 to 9 years and a maximum term of 12V2 to 25 years.
Following defendant’s release from jail, he fled the jurisdiction prior to providing any of the agreed-upon assistance. Approximately eight months later, he turned himself over to authorities and was sentenced as a second felony offender to a prison term of I2V2 to 25 years. Defendant’s challenge to the severity of the sentence is precluded from review by his knowing, voluntary and intelligent waiver of his right to appeal (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Lopez, 295 AD2d 701, 702 [2002]). Even if we were to reach the merits, considering defendant’s extensive criminal history, we perceive no extraordinary circumstances or abuse of discretion that would warrant a reduction in the interest of justice (see People v Jones, 289 AD2d 871 [2001]).
Cardona, P.J., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed.